Citation Nr: 0503274	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-28 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from August 1942 
to May 1945.  He died on September [redacted], 2001.  The appellant 
is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the appellant's claim must be remanded to comply 
with Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) under additional grounds.  
This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
for the appellant's claim.  The RO must readjudicate the 
appellant's claim in light of the evidence received since the 
January 2004 supplemental statement of the case (SSOC), 
including medical treatise evidence submitted by the 
appellant's representative in October 2004.  A waiver of RO 
consideration of this evidence is not of record.  
Consequently, it must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304 (2004).

The appellant indicated in a July 2003 VA Form 21-4142 that 
Dr. Odell at the Mayo Clinic had treated the veteran from 
1999 to 2000.  While the RO did attempt to obtain these 
private treatment records identified by the appellant on 
multiple occasions, it was ultimately unsuccessful in 
obtaining them.  In a September 2003 response to the RO's 
request for treatment records, the Mayo Clinic indicated that 
a Letter of Administration was necessary for the request to 
be processed.  The appellant had previously been informed, 
pursuant to 38 C.F.R. § 3.159(e), by the RO's letter dated in 
August 2003 that it had been unsuccessful in obtaining these 
records and that she was ultimately responsible for 
submitting these records.  The Board also notes that the 
appellant has submitted an opinion, dated in February 2002, 
by Dr. Odell in which he specifically refers to the existence 
of treatment "notes" concerning the veteran, which he 
consulted when drafting the medical statement; he also 
indicated that the appellant also had copies of these notes.  

Although the RO provided the appellant notice, pursuant to 
38 C.F.R. § 3.159(e), concerning non-receipt of records from 
the Mayo Clinic, Shands Hospital, Holmes Regional Hospital, 
and Dr. Johnson, it did not provide such notice concerning 
non-receipt of records from Christ Hospital, which reported 
in May 2003 that the veteran's records could not be located 
in the microfilm system.  Such notice should be given to the 
appellant. 

The veteran's death certificate lists the immediate cause of 
his death as acute myocardial infarction due to or as a 
consequence of coronary artery disease due to or as a 
consequence of arteriosclerosis vascular disease.  In an 
October 2003 statement, the appellant claimed that a "causal 
relationship has been established between my husband's GI 
problems and the heart condition which caused his demise".  
In multiple statements, she contends that the veteran's 
service-connected ulcer disability was a contributory cause 
of his death.  At the time of his death, the veteran was 
service-connected for recurrent chronic duodenum ulcer.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  The Board finds it necessary to 
obtain a VA medical opinion for purposes of determining 
whether the veteran's service-connected disability of 
recurrent chronic duodenum ulcer was a contributory cause of 
his death.

Finally, in her April 2002 notice of disagreement, the 
appellant indicated that she wanted a Decision Review Officer 
(DRO) to review her claim.  In the September 2003 statement 
of the case issued of the RO, it is noted that the 
appellant's claim was given a "Denovo review" on that date.  
However, it is not clear from the SOC whether the appellant's 
claim was reviewed by a DRO.  Consequently, the RO should 
indicate whether a DRO (or Veterans Service Center Manager) 
reviewed the appellant's claim and, if not, the RO should 
ensure that the appellant's claim is reviewed in accordance 
with 38 C.F.R. § 3.2600 (2004). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to submit any records of treatment of the 
veteran that are in her possession.  

2.  The RO should notify the appellant, 
pursuant to 38 C.F.R. § 3.159(e), 
concerning non-receipt of records from 
Christ Hospital.

3.  The RO should then secure a medical 
opinion to determine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected 
disability of recurrent chronic duodenum 
ulcer was a contributory cause of his 
death under 38 C.F.R. § 3.312 (2004).  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review.  If the examiner is 
unable to give the requested opinion(s), 
the reason for the inability to give the 
opinion(s) should be stated.

4.  The RO should document that the 
appellant's claim was reviewed by a DRO 
(or Veterans Service Center Manager) in 
accordance with 38 C.F.R. § 3.2600 
(2004).  If it was not, the RO should 
ensure that review under 38 C.F.R. § 
3.2600 is completed.  

5.  If the claim remains denied, the RO 
should issue a SSOC to the appellant and 
her representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since January 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



